Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 12, 2020

                                     No. 04-19-00818-CV

                          IN THE INTEREST OF K.R.C., A Child,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-1390-CV-A
                         Honorable Dulce Madrigal, Judge Presiding


                                        ORDER
        The district clerk has filed the clerk’s record and a certificate of notice of appeal
indicating the Honorable Dulce Madrigal tape recorded the proceeding. We therefore ORDER
the trial court coordinator to contact either the court reporter or court recorder to file the
reporter’s record by March 13, 2020. If the court recorder prepares the reporter’s record, the
court recorder must comply with Rules 13.2 and 34.6(a)(2) of the Texas Rules of Appellate
Procedure by filing all tapes or audio-storage devices on which the proceedings were recorded,
any of the exhibits, and certified copies of logs prepared. See Tex. R. App. P. 13.2, 34.6(a)(2).


                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court